DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 07/21/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 10 and 12-15 are rejected under 35 U.S.C. 102 (a1)/(a2) as being anticipated by LUO et al. (CN 104972460A), hereinafter, LUO.
Regarding claims 1-4, 7, 8, 10 and 12-15, LUO discloses an apparatus comprising: 

(see: abstract);and a controller (robot control board) that communicates with the one or more drive wheels to move the one or more drive wheels on the outer surface of  the pipe, and that operates the one or more instruments (detection device); wherein the pipe crawler further comprises an obstacle sensor that detects obstacles along the pipe and communicates with the controller, wherein the controller controls the drive wheels to avoid the obstacles (see: abstract, and 3rd paragraph of summary); wherein at least one of the one or more drive wheels comprises one or more of an omni wheel and a mecanum wheel (17); wherein the one or more drive wheels comprise a first omni wheel oriented for moving the pipe crawler along the pipe and a second omni wheel oriented for moving the pipe crawler around the pipe (Fig.10); wherein the length of the pipe crawler is less than a full circumference of the pipe (Fig.9) and the retention mechanism retains the pipe crawler in an open ring shape on the outer surface of the pipe (Fig.9); wherein the retention mechanism comprises a set of couplings that connect adjacent drive wheels, the couplings applying one or more of a spring force and a motor force to retain the drive wheels against the outer surface of the pipe (22, 40) are part of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6, 9, 11, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (CN 104972460A) in view of Shi et al. (CN 107433989A), hereinafter, Shi and further in view of Troy et al. (US Patent 9,470,658), hereinafter, Troy.
Regarding claims 3-5, 9, 11, 16 and 18-19, they differ from the prior art by reciting mecanum wheels, a feeder tube, a solid open ring with rods, drone delivery, servomotors or linear actuators. However, Shi does not teach a solid open ring. Shi teaches wherein the retention mechanism comprises a solid open ring (1, 2 and also 1a, 2a) and rods coupled to the drive wheels (spring shafts17 used on fixed bi-directional wheels 18 as well as rods, 24, 25 on bi-directional drive wheels 32,33), the rods extending through openings in a body of the open ring (fixed wheels 17), the rods movable with in the openings for moving the drive wheels to contact the outer surface of the pipe (spring shafts), wherein the rods move within the openings f or contacting a plurality of pipe contours. Shi also more explicitly teaches obstacle avoidance sensors 
Regarding claim 20, it recites the limitations of claims 1, and 7-9 which are rejected above in (sections 4 and 8). Therefore, it is similarly rejected for the reasons set forth for these claims.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over LUO et al. (CN 104972460A) in view of Obaidi (Pub. No.: US 2017/0090484)
Regarding claim 17, Luo does not particularly disclose or suggest a drone for delivering the pipe crawler to the pipe. Obaidi discloses a drone delivery (see abstract). It would have been an obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Luo the done delivery of Obaidi because the use of a drone to deliver a package is an obvious matter as taught by Obaidi. Thus, delivering a pipe crawler to the pipe via drone would be achieved and realized without any invention skill.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose or .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861